Case: 09-10972     Document: 00511141300          Page: 1    Date Filed: 06/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 14, 2010

                                       No. 09-10972                         Lyle W. Cayce
                                                                                 Clerk

TERRENCE EYLES

                                                   Plaintiff - Appellant
v.

ULINE, INC.

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:08-cv-577-A


Before JONES, Chief Judge, and KING and HAYNES, Circuit Judges.
PER CURIAM:*
        The plaintiff–appellant, Terrence Eyles, appeals the district court’s grant
of summary judgment to the defendant–appellee, Uline, Inc., on his claims under
the anti-retaliation provision of the Fair Labor Standards Act (FLSA), 29 U.S.C.
§ 215(a). Essentially for the reasons stated by the district court, we affirm. See
Eyles v. Uline, Inc., No. 4:08-cv-577, 2009 WL 2868447 (N.D. Tex. Sept. 4, 2009).
        Eyles also contends that the district court erred in failing to award him
court costs and liquidated damages under 29 U.S.C. § 216(b) on his successful

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10972   Document: 00511141300      Page: 2   Date Filed: 06/14/2010



                                  No. 09-10972

claim for $71.67 in back pay. But this suit was not necessary to obtain this
recovery. The Department of Labor concluded, after investigation, that Eyles
was entitled to $71.67 in back pay. Uline offered Eyles the full $71.67 through
the Department of Labor, which Eyles refused in favor of filing the present suit.
Therefore, Eyles’s costs in pursuing exactly this recovery in a federal lawsuit
were not reasonably incurred. Eyles also did not demand liquidated damages
on the back pay issue in his amended complaint or at any other point in the
proceedings before the district court. For these reasons, Eyles is not entitled to
costs or liquidated damages.
      AFFIRMED




                                        2